UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. 1919 Financial Services Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Security Shares Value Common Stocks ― 98.0% Commercial Banks ― 46.0% American River Bankshares $ (a)(b) Bank of America Corp. Bank of the Ozarks Inc. Banner Corp. Bryn Mawr Bank Corp. C1 Financial Inc. (a) Centerstate Banks Inc. CIT Group Inc. CoBiz Financial Inc. Columbia Banking System Inc. Comerica Inc. East West Bancorp Inc. Farmers & Merchants Bank of Long Beach (b) First Connecticut Bancorp Inc. First Financial Bancorp Heritage Financial Corp. Heritage Oaks Bancorp (b) Hudson Valley Holding Corp. JPMorgan Chase & Co. MB Financial Inc. Northrim BanCorp Inc. Old National Bancorp Pacific Continental Corp. PNC Financial Services Group Inc. QCR Holdings Inc. (b) Royal Bank Of Canada (a) TCF Financial Corp. U.S. Bancorp Webster Financial Corp. Total Commercial Banks Capital Markets ― 8.5% Affiliated Managers Group Inc. (a) Ameriprise Financial Inc. Invesco Ltd. T. Rowe Price Group Inc. Total Capital Markets Consumer Finance ― 3.9% Discover Financial Services Navient Corp. Total Consumer Finance Insurance ― 20.0% ACE Ltd. American Financial Group Inc. AMERISAFE Inc. Assurant Inc. Brown & Brown Inc. Hanover Insurance Group Inc. HCC Insurance Holdings Inc. MetLife Inc. United Insurance Holdings Corp. Total Insurance IT Services ― 8.3% Fiserv Inc. (a) Global Payments Inc. Heartland Payment Systems Inc. Visa Inc., Class A Shares Total IT Services 1919 Financial Services Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Security Shares Value Professional Services ― 2.6% Verisk Analytics Inc., Class A Shares $ (a) Real Estate Investment Trusts (REITs) ― 1.8% Simon Property Group LP Thrifts & Mortgage Finance ― 6.9% Alliance Bancorp Inc. of Pennsylvania (b) EverBank Financial Corp. Federal Agricultural Mortgage Corp. (FAMC), Class C Shares Fox Chase Bancorp Inc. Territorial Bancorp Inc. WSFS Financial Corp. Total Thrifts & Mortgage Finance Total Investments ― 98.0% (Cost ― $71,003,077) Other Assets in Excess of Liabilities ― 2.0% Total Net Assets ― 100.0% $ Notes: (a) Non-income producing security (b) Illiquid securities at March 31, 2014; the aggregate value of these illiquid securities $6,569,949 or 6.0% of net assets The cost basis of investment for federal income tax purposes at March 31, 2015, was as follows***: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. 1919 Maryland Tax-Free Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Municipal Bonds ― 98.3% Education ― 19.9% City of Annapolis, Maryland, EDR and Refunding Revenue Bonds: St. John’s College Facility 5.500 % 10/1/2018 $ $ St. John’s College Facility 5.500 % 10/1/2023 St. John’s College Facility 5.000 % 10/1/2027 St. John’s College Facility 5.000 % 10/1/2036 Maryland State EDC, Student Housing Revenue Bonds: Frostburg State University Project 4.000 % 10/1/2018 Frostburg State University Project 4.000 % 10/1/2019 Frostburg State University Project 4.000 % 10/1/2020 Salisbury University Project 5.000 % 6/1/2027 Senior Morgan State University Project 5.000 % 7/1/2027 University of Maryland, College Park Projects 0.050 % 7/1/1931 University of Maryland, College Park Projects 5.750 % 6/1/2033 University of Maryland, College Park Projects 5.800 % 6/1/2038 Maryland State EDC, Utility Infrastructure Revenue: College of Notre Dame of Maryland 4.000 % 10/1/2025 Johns Hopkins University 5.000 % 7/1/2021 Maryland Institute College of Art 5.000 % 6/1/2036 Maryland Institute College of Art 5.000 % 6/1/2042 University of Maryland, College Park Project 5.000 % 7/1/2016 Westminster, Maryland, Education Facilities Refunding Revenue Bonds, McDaniel College Inc. 5.000 % 11/1/2031 Total Education Health Care ― 16.7% Maryland State Health & Higher EFA Revenue Bonds: Carroll Hospital Center Inc. 5.000 % 7/1/2021 Helix Health Issue, AMBAC 5.250 % 8/15/2038 Mercy Medical Center Inc. 5.500 % 7/1/2042 Refunding, Mercy Ridge 4.750 % 7/1/2034 Suburban Hospital 5.500 % 7/1/2016 The Johns Hopkins Hospital Issue 0.000 % 7/1/2019 University of Maryland Medical System 5.000 % 7/1/2034 University of Maryland Medical System 5.125 % 7/1/2039 University of Maryland Medical System 5.000 % 7/1/2041 Washington County Hospital Association 5.000 % 1/1/2017 Washington County Hospital Issue 4.750 % 1/1/2016 Washington County Hospital Issue 5.250 % 1/1/2023 Washington County Hospital Issue 5.750 % 1/1/2038 Washington County Hospital Issue 6.000 % 1/1/2043 Total Health Care Housing ― 9.1% Community Development Administration, Maryland Department of Housing and Community Development Residential Revenue Bonds 4.500 % 9/1/2029 Community Development Administration, Maryland Department of Housing and Community Development Residential Revenue Bonds 4.750 % 9/1/2029 Community Development Administration, Maryland Department of Housing and Community Development Residential Revenue Bonds 5.050 % 9/1/2039 Maryland State Community Development Administration, Department of Housing and Community Development: Local Government Infrastructure, Senior Lien 4.000 % 6/1/2030 Local Government Infrastructure, Subordinate Lien 4.000 % 6/1/2030 Montgomery County, Maryland, Revenue Bonds: Housing Opportunities Commission, Single Family Mortgage 4.875 % 7/1/2025 Housing Opportunities Commission, Single Family Mortgage 5.000 % 7/1/2027 Total Housing 1919 Maryland Tax-Free Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Industrial Revenue ― 2.7% Maryland EDC, EDR, Lutheran World Relief Inc. and Immigration and Refugee Service 5.250 % 4/1/2029 $ $ Maryland IDA, Refunding Revenue Bonds, American Center for Physics Headquarters Facility 5.250 % 12/15/2015 Puerto Rico Commonwealth Government Development Bank, NATL 4.750 % 12/1/2015 Total Industrial Revenue Leasing ― 3.8% IDA of Prince George’s County, Maryland, Subordinated Lease Revenue Bonds: Upper Marlboro Justice Center Expansion Project, NATL 5.125 % 6/30/2015 Upper Marlboro Justice Center Expansion Project, NATL 5.000 % 6/30/2019 Montgomery County, MD, Lease Revenue, Metrorail Garage Project 5.000 % 6/1/2024 Total Leasing Local General Obligation — 4.5% Anne Arundel County, Maryland, GO Bonds: Consolidated General Improvement Bonds 4.500 % 3/1/2023 Water & Sewer 4.000 % 4/1/2027 Baltimore County, Maryland, GO Bonds 4.000 % 8/1/2023 Baltimore County, Maryland, GO Bonds, Metropolitan District Bonds, 70th Issue 4.250 % 9/1/2026 Howard County, Maryland, GO Bonds, Consolidated Public Improvement Project and Refunding Bonds 5.000 % 8/15/2019 Queen Anne’s County, Maryland, Public Facilities Refunding Bonds, NATL 5.000 % 11/15/2016 Total Local General Obligation Power — 2.3% Puerto Rico Electric Power Authority, Power Revenue 5.000 % 7/1/2016 Puerto Rico Electric Power Authority, Power Revenue 5.000 % 7/1/2028 Total Power Pre-Refunded/Escrowed to Maturity —15.8% Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives 5.000 % 9/1/2020 (a) City of Baltimore, Maryland, Mayor and City Council of Baltimore, Project and Refunding Revenue Bonds, Water Projects 5.000 % 7/1/2024 (a) City of Baltimore, Maryland, Mayor and City Council of Baltimore, Project and Refunding Revenue Bonds, Water Projects, AGM 5.000 % 7/1/2033 (a) City of Baltimore, Maryland, Project Revenue Bonds, Water Projects, AMBAC 5.000 % 7/1/2023 (a) Maryland State Health & Higher EFA Revenue Bonds: Anne Arundel Health System 6.750 % 7/1/2029 (b) College of Notre Dame of Maryland Issue, NATL 5.300 % 10/1/2018 (b) Howard County General Hospital Issue 5.500 % 7/1/2021 (b) Loyola College Issue 5.000 % 10/1/2040 (b) Peninsula Regional Medical Center Issue 5.000 % 7/1/2019 (b) Peninsula Regional Medical Center Issue 5.000 % 7/1/2026 (b) Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue 5.500 % 8/1/2028 (b) University System of Maryland Auxiliary Facility and Tuition Revenue Bonds 5.000 % 10/1/2021 (b) Total Pre-Refunded/Escrowed to Maturity Special Tax Obligation — 3.7% Frederick County, MD, Special Obligation, Urbana Community Development Authority 5.000 % 7/1/2030 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue 5.500 % 8/1/2023 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue 5.500 % 8/1/2028 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue 6.000 % 8/1/2039 Total Special Tax Obligation Transportation — 4.0% Maryland State Department of Transportation, Consolidated Transportation Revenue Bonds 5.000 % 2/15/2025 Total Transportation 1919 Maryland Tax-Free Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Water & Sewer — 12.7% City of Baltimore, Maryland, Mayor and City Council of Baltimore, Project and Refunding Revenue Bonds: Wastewater Projects, FGIC 5.000 % 7/1/2022 $ $ Water Projects, FGIC 5.000 % 7/1/2024 City of Baltimore, Maryland, Project Revenue Bonds, Water Projects, AGM 5.000 % 7/1/2033 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds 5.250 % 6/1/2016 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds 5.750 % 6/1/2017 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds 6.000 % 6/1/2018 Washington Suburban Sanitary District, Maryland, Montgomery and Prince George’s Counties, Water Supply Refunding Bonds 6.000 % 6/1/2019 Total Water & Sewer Total Investments ― 95.2% (Cost ― $129,407,340) Other Assets in Excess of Liabilities ― 4.8% Total Net Assets ― 100.0% $ (a) Pre-Refunded bonds are escrowed with U.S. government obligations and/or U.S. government agency securities and are considered by the manager to be triple-A rated even if issuer has not applied for new ratings. (b) Bonds are escrowed to maturity by government securities and/or U.S. government agency securities and are considered by the manager to be triple-A rated even if issuer has not applied for new ratings. Abbreviations used in this schedule: AGM — Assured Guaranty Municipal Corporation — Insured Bonds AMBAC — American Municipal Bond Assurance Corporation — Insured Bonds EDC — Economic Development Corporation EDR — Economic Development Revenue EFA — Educational Facilities Authority FGIC — Financial Guaranty Insurance Company — Insured Bonds GO — General Obligation IDA — Industrial Development Authority NATL — National Public Finance Guarantee Corporation — Insured Bonds Ratings table* Standard & Poor’s/Moody’s/Fitch** AAA/Aaa 10.9% AA/Aa 33.9% A 13.8% BBB/Baa 18.9% B/B 1.6% CCC/Caa 2.4% NR 18.5% 100.0% *As a percentage of total investments. ** The ratings shown are based on each portfolio security’s rating as determined by Standard & Poor’s, Moody’s or Fitch, each a Nationally Recognized Statistical Rating Organization (“NRSRO”). These ratings are the opinions of the NRSRO and are not measures of quality or guarantees of performance. Securities may be rated by other NRSROs, and these ratings may be higher or lower. In the event that a security is rated by multiple NRSROs and receives different ratings, the Fund will treat the security as being rated in the highest rating category received from a NRSRO. 1919 Maryland Tax-Free Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) The cost basis of investment for federal income tax purposes at March 31, 2015, was as follows***: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Depreciation $ *** Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. For the previous year's income tax information, please refer to the Notes to Financial Statements sections in the Fund's most recent semi-annual or annual report. 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Security Shares Value Common Stocks ― 66.1% Cosumer Discretionary ― 8.7% Auto Components ― 1.9% BorgWarner Inc. $ Hotels, Restaurants & Leisure ― 1.5% Yum! Brands Inc. Multiline Retail ― 1.8% Target Corp. Specialty Retail ― 1.6% TJX Cos Inc. Textiles, Apparel & Luxury Goods ― 1.9% VF Corp. Total Consumer Discretionary Consumer Staples ― 6.8% Beverages ― 0.9% PepsiCo Inc. Food & Staples Retailing ― 2.2% CVS Health Corp. Food Products ― 1.1% General Mills Inc. Household Products ― 0.4% Procter & Gamble Co. Personal Products ― 2.2% Estee Lauder Cos. Inc., Class A Shares Total Consumer Staples Energy ― 4.2% Energy Equipment & Services ― 3.0% FMC Technologies Inc. * National Oilwell Varco Inc. Tetra Tech Inc. Total Energy Equipment & Services Oil, Gas & Consumable Fuels ― 1.2% Noble Energy Inc. Total Energy Financials ― 10.4% Banks ― 3.5% US Bancorp Wells Fargo & Co. Total Banks Capital Markets ― 2.2% Invesco Ltd. T. Rowe Price Group Inc. Total Capital Markets Consumer Finance ― 1.3% Discover Financial Services Insurance ― 1.5% ACE Ltd. Real Estate Investment Trusts (REITs) ― 1.9% Simon Property Group LP Crown Castle International Corp. Total REITS Total Financials 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Security Shares Value Health Care ― 11.7% Biotechnology ― 3.1% Alexion Pharmaceuticals Inc. $ * Gilead Sciences Inc. * Regeneron Pharmaceuticals * Total Biotechnology Health Care Equipment & Supplies ― 1.1% CR Bard Inc. Health Care Providers & Services ― 2.9% Express Scripts Holding Co. * UnitedHealth Group Inc. Total Health Care Providers & Services Health Care Technology ― 2.0% Cerner Corp. * Pharmaceuticals ― 2.6% Novo Nordisk A/S, ADR Shire PLC Total Pharmaceuticals Total Health Care Industrials ― 6.3% Airlines ― 1.5% Delta Air Lines Inc. Construction & Engineering ― 0.9% Quanta Services Inc. * Machinery ― 2.6% Danaher Corp. Illinois Tool Works Inc. Total Machinery Road & Rail ― 1.3% Union Pacific Corp. Total Industrials Information Technology ― 14.3% Communications Equipment ― 0.7% QUALCOMM Inc. Electronic Equipment, Instruments & Components ― 1.3% Ingenico, ADR Internet Software & Services ― 4.6% eBay Inc. * Google Inc., Class A Shares * Google Inc., Class C Shares * LinkedIn Corp., Class A Shares * Total Internet Software & Services IT Services ― 2.9% Cognizant Technology Solutions Cl A * Visa Inc., Class A Shares Total IT Services Software ― 1.6% VMware Inc., Class A Shares * Technology Hardware, Storage & Peripherals ― 3.2% Apple Inc. NetApp Inc. Total Technology Hardware, Storage & Peripherals Total Information Technology 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Security Shares Value Materials ― 2.2% Chemicals ― 2.2% Air Products & Chemicals Inc. $ Potash Corp Saskatchewan Inc. Total Materials Utilities ― 1.5% Water Utilities ― 1.5% American Water Works Co. Inc. Total Common Stocks (Cost ― $59,667,413) Maturity Face Rate Date Amount Value Asset Backed Securities ― 0.5% Nelnet Student Loan Trust, 2008-2 A4 % 6/26/2034 $ $ (a) Total Asset-Backed Securities (Cost ― $693,014) Collateralized Mortgage Obligations ― 1.0% Commercial Mortgage Pass Through Certificates, 2007-C9 AAB % 12/10/2049 (a) Federal Home Loan Mortgage Corp. (FHLMC), 2837 ED % 8/15/2019 Federal Home Loan Mortgage Corp. (FHLMC), 3835 BA % 8/15/2038 Federal Home Loan Mortgage Corp. (FHLMC), 4003 WV % 4/15/2022 Federal National Mortgage Association (FNMA), 2001-53 CY % 6/25/2041 Government National Mortgage Association (GNMA), 2009-46 G % 9/20/2034 Government National Mortgage Association (GNMA), 2010-56 BA % 2/20/2036 Government National Mortgage Association (GNMA), 2010-43 QD, PAC % 11/20/2037 Government National Mortgage Association (GNMA), 2009-93 PB % 12/16/2038 Total Collateralized Mortgage Obligations (Cost ― $1,377,902) Corporate Bonds ― 19.0% Consumer Discretionary ― 1.9% Automobiles ― 0.3% Ford Motor Credit Co. LLC % 12/15/2016 Media ― 1.6% Comcast Corp. % 2/15/2025 Comcast Corp. % 6/15/2035 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. % 4/1/2024 Scripps Networks Interactive Inc. % 11/15/2019 Thomson Reuters Corp. % 2/23/2017 Viacom Inc. % 3/1/2021 Viacom Inc. % 9/1/2018 Total Media Total Consumer Discretionary Consumer Staples ― 0.5% Beverages ― 0.5% PepsiCo Inc. % 6/1/2018 Energy ― 0.8% Energy Equipment & Services ― 0.1% FMC Technologies Inc. % 10/1/2017 Oil, Gas & Consumable Fuels ― 0.7% ONEOK Partners LP % 10/1/2017 Petrobras International Finance Co. % 2/6/2017 Statoil ASA % 8/17/2017 Total Oil, Gas & Consumable Fuels Total Energy 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Financials ― 9.4% Banks ― 4.9% Bank of America Corp. % 10/14/2016 $ $ Bank of America Corp. % 11/21/2016 Bank of Montreal % 9/11/2017 Bank of Nova Scotia % 10/7/2015 Bank of Nova Scotia % 10/30/2018 Barclays Bank PLC % 9/22/2016 Citigroup Inc. % 9/13/2025 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 10/13/2015 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA % 1/11/2021 JPMorgan Chase & Co. % 3/1/2016 JPMorgan Chase & Co. % 1/15/2018 SunTrust Banks Inc. % 4/15/2016 Wells Fargo & Co. % 4/1/2021 Total Banks Capital Markets ― 1.2% Blackrock Inc. % 5/24/2021 Goldman Sachs Group Inc. % 11/15/2018 Morgan Stanley % 11/24/2025 State Street Corp. % 11/20/2023 TD Ameritrade Holding Corp. % 4/1/2022 Total Capital Markets Consumer Finance ― 0.3% Toyota Motor Credit Corp. % 9/15/2016 Diversified Financial Services ― 1.2% Intercontinental Exchange Inc. % 10/15/2018 Intercontinental Exchange Inc. % 10/15/2023 National Rural Utilities Cooperative Finance Corp. % 3/1/2032 NYSE Euronext % 10/5/2017 Total Diversified Financial Services Insurance ― 0.3% Aflac Inc. % 2/15/2022 Real Estate Investment Trusts (REITs) ― 1.5% Digital Realty Trust LP. % 3/15/2021 Government Properties Income Trust % 8/15/2019 HCP Inc. % 2/1/2020 Health Care REIT Inc. % 3/15/2016 Hospitality Properties Trust % 3/15/2024 Simon Property Group LP % 12/1/2021 Total REITs Total Financials Health Care ― 1.8% Biotechnology ― 0.6% Gilead Sciences Inc. % 12/1/2016 Gilead Sciences Inc. % 4/1/2021 Total Biotechnology Health Care Equipment & Supplies ― 0.4% Medtronic Inc. % 3/15/2021 Health Care Providers & Services ― 0.1% UnitedHealth Group Inc. % 10/15/2017 Pharmaceuticals ― 0.7% Pfizer Inc. % 5/15/2017 Wyeth LLC % 2/15/2016 Total Pharmaceuticals Total Health Care 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Industrials ― 0.8% Machinery ― 0.1% Flowserve Corp. % 11/15/2023 $ $ Rail Transportation ― 0.7% Norfolk Southern Corp. % 2/15/2031 Total Industrials Information Technology ― 2.7% Communications Equipment ― 0.2% Cisco Systems Inc. % 3/1/2019 Internet Software & Services ― 0.3% eBay Inc. % 10/15/2015 Internet & Catalog Retail ― 0.2% Priceline Group Inc. % 3/15/2025 Semiconductors & Semiconductor Equipment ― 1.0% Altera Corp. % 11/15/2018 Intel Corp. % 12/15/2017 KLA-Tencor Corp. % 11/1/2021 Texas Instruments Inc. % 8/3/2019 Total Semiconductors & Semiconductor Equipment Software ― 0.6% Microsoft Corp. % 9/25/2015 Oracle Corp. % 7/8/2021 Total Software Technology Hardware, Storage & Peripherals ― 0.4% Apple Inc. % 5/6/2019 Total Information Technology Materials ― 0.6% Chemicals ― 0.6% Potash Corp of Saskatchewan Inc. % 12/1/2036 Telecommunication Services ― 0.5% Diversified Telecommunication Services ― 0.5% Verizon Communications Inc. % 9/14/2018 Verizon Communications Inc. % 4/1/2019 Total Telecommunication Services Total Corporate Bonds (Cost ― $24,666,696) Mortgage Backed Securities ― 1.6% Federal Home Loan Mortgage Corporation (FHLMC)― 1.1% Pool E01603 % 3/1/2019 Pool G18082 % 11/1/2020 Pool G12379 % 6/1/2021 Pool J04311 % 2/1/2022 Pool C91417 % 1/1/2032 Pool A35826 % 7/1/2035 Pool G08112 % 2/1/2036 Pool G02564 % 1/1/2037 Pool G08179 % 2/1/2037 Pool A65694 % 9/1/2037 Total FHLMC 1919 Socially Responsive Balanced Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Maturity Face Security Rate Date Amount Value Federal National Mortgage Association (FNMA) ― 0.2% Pool 490446 % 3/1/2029 $
